TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00603-CV



                                   Amanda Salazar, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-09-0124-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Amanda Salazar appeals from a district court order terminating her parental rights

to her child, A.S. The district court has found the appeal to be frivolous. See Tex. Fam. Code Ann.

§ 263.405 (West 2008); Tex. Civ. Prac. & Rem. Code Ann. § 13.003(b) (West 2002). Salazar’s

court-appointed counsel has reached the same conclusion and filed a brief pursuant to Anders

v. California, 386 U.S. 738, 744 (1967).

               As no reporter’s record of the termination trial has been provided, the following

summary of the case is taken from documents filed with the district court and made a part of the

clerk’s record, including the permanency plans and progress reports of the Texas Department of

Family and Protective Services (the Department) and the report of the Court Appointed Special

Advocates (CASA).1 On June 18, 2009, narcotics detectives with the San Angelo Police Department


       1
          In its termination order, the district court stated that it had “examined and taken judicial
notice of all the pleadings and affidavits filed with the Court.”
executed a search warrant on Salazar’s home. Inside, they found “half a pound of marijuana and

three and ½ ounces of pure crystal methamphetamine.” Also found inside the residence at the time

of the search were Salazar and a “young female child,” later identified as four-year-old A.S. Salazar

was arrested for drug possession, and A.S. was removed from her care.

               Salazar was subsequently released on bond and began participating in a court-ordered

Service Plan to obtain family reunification. However, in August 2009, Salazar was arrested

by federal authorities and confined in a federal holding facility. She later pleaded guilty to the

federal offense of Possession with Intent to Distribute Less Than 50 Kilograms of Marijuana

and was sentenced to 46 months’ incarceration. While in prison, Salazar signed an affidavit of

relinquishment of her parental rights. See Tex. Fam. Code Ann. § 161.103 (West 2008).

               Shortly thereafter, the Department filed a petition to terminate Salazar’s

parental rights. Following a termination trial, the district court found by clear and convincing

evidence that Salazar had executed an unrevoked and irrevocable affidavit of relinquishment of her

parental rights and that termination was in the best interest of the child.2 See id. § 161.001(1)(K),

(2) (West Supp. 2010).

               Salazar timely filed a “Motion for New Trial and Notice of Appeal” in which

she complained of her inability to attend the trial due to her incarceration and asserted that she

had signed the affidavit of relinquishment based on misrepresentations made by the child’s caregiver.

Following a 263.405(d) hearing, see id. § 263.405(d), the district court found that “no new

evidence or information has come to the attention of the Court which would change the Court’s


       2
         Because Salazar was incarcerated at the time of trial, she did not appear in person.
However, she did appear through her court-appointed attorney.

                                                 2
decision regarding the findings and orders of the Court or warrant a new trial.” Consequently, the

district court denied Salazar’s motion for new trial and found her appeal to be frivolous.

               Salazar’s court-appointed counsel has filed a motion to withdraw and an Anders brief,

concluding that Salazar’s appeal is frivolous and without merit. Counsel’s brief meets the

requirements of Anders by presenting a professional evaluation of the record and demonstrating

that there are no arguable grounds for appeal. See Anders, 386 U.S. at 744; see also Taylor v. Texas

Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005,

pet. denied) (applying Anders procedure in appeal from termination of parental rights). Salazar was

provided with a copy of counsel’s brief and was advised of her right to examine the appellate record

and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. See

Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47. We affirm the district court’s order of

termination and grant counsel’s motion to withdraw.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: May 5, 2011



                                                  3